Citation Nr: 0605188	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-41 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1968 to December 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2004 
rating decision of the Phoenix, Arizona Department of 
Veterans Affairs (VA) Regional Office (RO) that denied a 
rating in excess of 20 percent for bilateral hearing loss.


FINDING OF FACT

The veteran failed to report for a March 2005 VA examination 
scheduled in conjunction with his claim for an increased 
rating for bilateral hearing loss; good cause for his failure 
to appear is neither shown nor alleged.


CONCLUSION OF LAW

The veteran's claim seeking entitlement to a rating in excess 
of 20 percent for bilateral hearing loss must be denied 
because he failed (without good cause) to report for a VA 
examination scheduled to determine his entitlement to an 
increased rating.  38 C.F.R. §§ 3.326(a), 3.655 (2005); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 ; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim and the Board finds that the mandates of the 
VCAA and implementing regulations are satisfied.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a); 
38 C.F.R. §§  3.103, 3.159.  VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  Individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. §§ 
3.326(a), 3.327(a).  VA regulations also address the 
consequences of a failure to report for a scheduled VA 
medical examination and provide that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination in a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655.

To assist the veteran with the development of evidence to 
support his claim seeking an increased rating for hearing 
loss, the RO arranged for him to be scheduled for a VA 
audiological evaluation in November 2004.  He cancelled this 
examination due to a family emergency; and the examination 
was rescheduled in March 2005.  The veteran failed, without 
giving cause, to report for the March 2005 VA examination.  
There is nothing in the record to suggest that he did not 
receive notice of the examination.  A February 2005 letter 
from the RO advised him of the consequences of a failure to 
report, i.e., that the claim would be denied.  Neither he nor 
his representative has alleged there is good cause for the 
failure to report for examination in March 2005.  Under 
38 C.F.R. § 3.655 in such circumstances the claim must be 
denied.  The law is dispositive.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

A rating in excess of 20 percent for bilateral hearing loss 
is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


